Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 7, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162752(21)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  KLIMENT MILANOV and TRENTEN                                                                           Elizabeth M. Welch,
  INGELL,                                                                                                             Justices
           Plaintiffs-Appellees,
                                                                    SC: 162752
  v                                                                 COA: 354768
                                                                    Ct of Claims: 2020-000056-MK
  UNIVERSITY OF MICHIGAN and REGENTS
  OF THE UNIVERSITY OF MICHIGAN,
             Defendants-Appellants.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before April 30, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 7, 2021

                                                                               Clerk